               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           GREENVILLE DIVISION


 UNITED STATES OF AMERICA                   )      CR. NO. 6:18-mc-00410-DCC
                                            )
      vs.                                   )
                                            )
 IN THE MATTER OF THE                       )
 SEARCHES OF PAIN                           )
 MANAGEMENT ASSOCIATES AND                  )
 EXIGO PHARMACEUTICALS                      )


                   ORDER GRANTING PERMISSION TO SEAL

      The United States of America has moved this Court for permission to file under

seal a Response to Sealed Motion to Return Property. Based on review of the motion and

document to be filed under seal, the Court hereby grants the Motion to Permit Sealing.

IT IS SO ORDERED

                                         s/Donald C. Coggins, Jr.
                                         DONALD C. COGGINS, JR.
                                         UNITED STATES DISTRICT JUDGE

December 13, 2018
Spartanburg, South Carolina
